Citation Nr: 0005989	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and her sons



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to February 
1963 and August 1966 to August 1983, to include service in 
the Republic of Vietnam.  He died on April [redacted], 1989; the 
appellant is his surviving spouse.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for the cause of the 
veteran's death.  In September 1996, a hearing was held at 
the RO before the Board member signing below.

In January 1997, the Board remanded the case for the RO to 
obtain specified pathologic materials.  The case was returned 
to the Board, and, in December 1999, the materials were 
forwarded to the Armed Forces Institute of Pathology (AFIP) 
for a medical opinion.  The opinion was received by the Board 
in January 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's fatal adenocarcinoma of the esophagus 
resulted from Barrett's esophagus which was caused by his 
reflux esophagitis which was first shown in service. 


CONCLUSION OF LAW

The veteran's death was substantially and materially caused 
by disease incurred in service.  38 U.S.C.A. §§ 1110, 1131 
1310, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his fatal cancer was caused by 
exposure to Agent Orange during service.  In light of the 
ultimate decision in this case, the Board finds that it is 
not necessary to reach the issue of Agent Orange exposure.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for malignant tumors is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The service and post-service medical evidence shows a long 
history, beginning in service, of hiatal hernia with reflux 
esophagitis.  In October 1985, the veteran was hospitalized 
complaining of dysphagia of approximately two months' 
duration.  Biopsies revealed adenocarcinoma of the esophagus, 
and the veteran underwent an esophagogastrectomy.

The veteran died on April [redacted], 1989; no autopsy was done.  
The certificate of death indicates that the cause of death was 
esophageal carcinoma.

At the time of death, service connection was established for 
the following disabilities:  hiatal hernia, evaluated as 10 
percent disabling; residuals of a left hand laceration, 
evaluated as noncompensably disabling; and a fractured distal 
phalanx of the left fifth finger, evaluated as noncompensably 
disabling.  His combined disability evaluation was 
10 percent.  

As noted above, the Board received an opinion from AFIP in 
January 2000.  The pathologists concurred with the original 
assessment that the veteran had had adenocarcinoma of the 
distal esophagus.  The pathologists noted that reflux 
esophagitis is a known cause for Barrett's esophagus and that 
Barrett's esophagus was considered a precursor of 
adenocarcinoma.  They acknowledged the absence of evidence of 
intestinal metaplasia to confirm a diagnosis of Barrett's 
esophagus; however, it was noted that intestinal metaplasia 
may not be apparent in adenocarcinoma arising in Barrett's 
esophagus.  The AFIP specialists concluded, "We believe that 
it is as likely as not that the veteran's fatal esophageal 
cancer was etiologically related to his service[-]connected 
hiatal hernia and/or gastroesophageal reflux disease, which 
began in service."

In light of the well rationalized AFIP opinion, it is the 
Board's judgment that the preponderance of the evidence 
presented in this case supports the appellant's claim of 
service connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	RICHARD B. STANDEFER
	Member, Board of Veterans' Appeals



 

